UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-21982 ALLEGRO BIODIESEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 41-1663185 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6033 West Century Blvd., Suite 1090 Los Angeles, California 90045 90045 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 670-2093 (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesþ No o As of May8, 2009 the registrant had 28,847,667 shares of Common Stock outstanding. PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS ALLEGRO BIODIESEL CORPORATION CONSOLIDATED BALANCE SHEETS March 31, 2009 December 31, 2008 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 520,953 $ 48,339 Other current assets 9,738 7,820 Total current assets 530,691 56,159 Investments 788,550 788,550 Other 25,896 25,896 Total assets $ 1,345,137 $ 870,605 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable 190,032 319,978 Accrued expenses 471,953 469,560 Accrued dividends 5,224,949 4,715,501 Due to Ocean Park Advisors, LLC. 65,000 216,440 Total current liabilities 5,951,934 5,721,479 Total liabilities 5,951,934 5,721,479 Shareholders’ deficit: Convertible preferred stock, $0.01 par value: 50,000,000 shares authorized - 23,581,440 and 23,860,112 shares issued and outstanding shares at March 31, 2009 and December 31, 2008, respectively 262,766 265,553 Common stock, $0.01 par value: 150,000,000 shares authorized - 28,847,667 and 28,919,779 shares issued and outstanding shares at March 31, 2009 and December 31, 2008, respectively 280,174 280,895 Additional paid in capital 317,459,598 317,395,124 Accumulated deficit (322,609,335 ) (322,792,446 ) Total shareholders’ deficit (4,606,797 ) (4,850,874 ) Total liabilities and shareholders' deficit $ 1,345,137 $ 870,605 See accompanying Notes to Consolidated Financial Statements. 1 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2009 2008 General and administrative 193,111 544,106 Operating loss (193,111 ) (544,106 ) Interest expense - (67,094 ) Interest income 206 8,538 Other, net 946,430 15 Income (loss) before income taxes 753,525 (602,647 ) Income taxes - - Net income (loss) from continuing operations 753,525 (602,647 ) Discontinued operations, net of income taxes - (5,650,783 ) Net income (loss) 753,525 (6,253,430 ) Dividends on preferred stock (570,414 ) (581,096 ) Net income (loss) available to common shareholders $ 183,111 $ (6,834,506 ) Net income (loss) per share Basic: Continuing operations $ 0.01 $ (0.03 ) Discontinued operations $ (0.24 ) Diluted: Continuing operations $ 0.00 $ (0.03 ) Discontinued operations $ (0.24 ) Weighted average number of common shares used in per share calculations: Basic 28,755,373 23,433,434 Diluted 68,116,024 23,433,434 See accompanying Notes to Consolidated Financial Statements. 2 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ 753,525 $ (6,253,430 ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization - - Impairment charges - 5,443,586 Gain on sale of equity interest in PAAL - (125,000 ) Stock-based compensation and other - 110,674 Bad debt expense - 61,730 Creditor and note receivable settlements - (7,974 ) Accretion of convertible notes payable and amortization of debt discount - 49,834 Changes in operating assets and liabilities: Accounts receivable - (1,758 ) Inventory - 9,941 Prepaid expenses and other assets (1,918 ) 40,052 Accounts payable (129,946 ) (23,570 ) Due to Ocean Park Advisors, LLC. (151,440 ) 54,678 Accrued expenses 2,393 (41,494 ) Net cash provided by (used in) operating activities 472,614 (682,731 ) Cash flows from investing activities: Capital expenditures - (15,435 ) Proceeds from sale of equity interest in PAAL - 125,000 Net cash provided by investing activities - 109,565 Cash flows from financing activities: Proceeds from repayment of issued promissory note - 225,000 Payments on line of credit and notes payable - (150,000 ) Net cash provided by financing activities - 75,000 Net change in cash and cash equivalents 472,614 (498,166 ) Cash and cash equivalents at beginning of period 48,339 874,693 Cash and cash equivalents at end of period $ 520,953 $ 376,527 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ 150,012 Cash paid during the period for income taxes $ - $ - Supplemental disclosure of non-cash investing and financing activities: Conversion of convertible debt into common stock $ - $ 1,000,000 Conversion of accrued dividends into common stock $ 60,967 $ 521,548 See accompanying Notes to Consolidated Financial Statements. 3 ALLEGRO BIODIESEL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2009 (UNAUDITED) 1.Business Allegro Biodiesel Corporation (“Allegro”, “we,” “us” or “Company”) is a publicly-traded shell company which from September 20, 2006 through September 9, 2008 owned a biodiesel production facility that used renewable agricultural-based feedstock (primarily soybean oil) to produce biodiesel fuel (the “Pollock Facility”). During 2007, the biodiesel industry experienced a significant increase in the cost of soybean oil. The increase in the cost of soybean oil had a significant negative effect on our profit margins and cash flows. Given these economic conditions, on October 15, 2007 we adopted a Company-wide cost reduction plan to reduce our costs. We also significantly reduced, and then halted, production at the Pollock Facility during the fourth quarter of 2007. Due to the continuing difficult conditions in the biodiesel industry described above, during the second quarter of 2008, the independent member of our board of directors recommended to our stockholders to approve the sale (the “Sale”) of 100% of the membership interests of our wholly owned subsidiary, Vanguard Synfuels, LLC (“Vanguard”), to Consolidated Energy Holdings, LLC, a Louisiana limited liability company (“CEH”). As a consequence of the Sale, we have reduced our outstanding liabilities and eliminated our secured debt. While we no longer have any operating assets, and are considered a “shell company” under the rules and regulations of the Securities and Exchange Commission, we continue to operate as a publicly-traded corporation with non-operating assets, including cash and our equity investment in Community Power Corporation (“CPC”).In February 2009, we increased our cash balance significantly due to our receipt of an arbitration award relating to our 2006 acquisition of Vanguard totaling $875,428 in cash plus accrued interest of $63,900, and 519,736 shares of our common stock.The escrow proceeds received have been classified as “Other, net” in the accompanying statement of operations. As of March 31, 2009, we had negative working capital of $5,421,243. Included as a reduction to working capital is $5,224,949 of accrued dividends which the Company may pay, at its option, in shares of its Series A convertible preferred stock. Management is actively seeking strategic alternatives, including the pursuit of additional financing for acquisitions and evaluating potential strategic transactions.
